Per Curiam.

The respondent was admitted to practice law by the Appellate Division, First Judicial Department, bn Juné 23* 1959. In this proceeding to discipline the respondent for professional misconduct, the petitioner moves to confirm the report of the Justice of the Supreme Court to whom the matter was referred for hearing and report.
The petition charges that in 1968 the respondent abandoned his office and a law practice in which he had represented as plaintiffs ’ counsel at léast 197 clients in pending personal injury cases and abandoned his clients without notifying them or making any arrangements to protect their interests. The petition further charges that during the period 1967 to 1970 the respondent failed to prosecute numerous personal injury actions, as a result of which some cases were dismissed, at least one claim became time-barred and numerous clients were required to retain other counsel.
The respondent failed to file an answer to the charges, did not appear to defend himself before the Justice to whom the matter had 'been referred for hearing and did not submit any papers on this motion to confirm the report. “ Such inaction is not only construed to constitute an admission of the charges but also an indifference to the consequences of an adverse determination ” (Matter of Schner, 5 A D 2d 599, 600; Matter of Power, 40 A D 2d 133).
As found by Mr. Justice Wegman, the evidence amply sustains the charges. Accordingly, the petitioner’s motion to confirm the report is granted. In our opinion, the respondent clearly lacks the character and fitness required 1o practice law. He is adjudged guilty of serious professional misconduct and should be and is hereby disbarred from the further practice of law and his name removed from the roll of attorneys and counselors at law, effective forthwith.
Rabin, P. J., Hopkins, Munder, Martuscello and Latham, JJ., concur.